COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION
Cause number:             01-14-00938-CR
Style:                    Xavier Sherod Dukes v. The State of Texas
Date motion filed*:       April 1, 2015
Type of motion:           Third Motion to Extend Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                  January 29, 2015
       Number of extensions granted:           2         Current Due Date: April 1, 2015
       Date Requested:                     May 4, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: May 4, 2015.
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On March 2, 2015, the Clerk of this Court granted appellant’s second extension and
          warned counsel that no further extensions would be granted absent exceptional
          circumstances. Appellant’s motion states that, since the complete record was filed,
          counsel has been appointed to three felony cases where the prior attorney withdrew
          after the case was set for trial and counsel has been given a short time to prepare. Thus,
          appellant’s motion is granted, but counsel is warned that no further extensions will
          be granted. Accordingly, if appellant’s brief is not filed by May 4, 2015, the Court
          may abate this appeal for a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: April 9, 2015
November 7, 2008 Revision